Title: From Thomas Jefferson to Moustier, 20 May 1789
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de



Dear Sir
Paris May 20. 1789.

I had the honor of writing to you on the 13th. of March by the way of London. Another conveiance the same way now occurring, I avail myself of it to send you a list of the deputies to the States general, which I presume will be interesting to you. You will already have received the speeches of the king, Garde des sceaux, and Mr. Necker, as I know that M. de Monmorin wrote to you the evening of the day on which they appeared, and sent his letter by the Bordeaux packet. You are doubtless informed that a difference among the orders as to the manner of voting suspends all their proceedings. They continue inactive, and many despair of their ever getting under way. The truth is that this revolution has gone on so happily till now, and met with so few obstacles, that your countrymen are frightened at seeing that the machine is stopped and that no way yet presents itself of getting over the difficulty. I see nothing to fear as yet. The nation is in a movement which cannot be stopped. Their representatives, if they cannot get on one way, will try another. The mind of man is full of expedients, and this is the case where all will be tried. I think that in the end the Nobles will be obliged to yeild to the vote by persons, because the Tiers are more unanimous, more inflexible, and more formidable. They have for them also a part of the Noblesse, the majority of the clergy (to wit, le bas clergé) the nation and the body of the army. The officers of the army, the bishops, and about four fifths of the Nobles which form the opposition, cannot make head against such a mass.—The Cardinal de Lomenie is reposing under the shadow of his new hat at Pisa, where he is greatly courted. His collegue M. de Lamoignon late garde de sceaux, shot himself four days ago, as the world says, but as his friends say was killed by the accidental discharge of his own fusil. The Grand Seignior is dead. The Emperor will certainly soon follow him and the war will probably go on this year in the state in which it was at the close of the last campaign, that is to say, without any accession of other powers. The present state of the K. of England promises a long and wholsome inactivity in that kingdom, and may perhaps bridle the king of Prussia from making any effort to change the succession of the  empire, which he would be disposed to attempt.—I should have observed to you that your parliaments have been for some time past as quiet as if they were already entombed. It is great presumption in me to write to you, because you will get so much better information from your friends: but it is to shew you how acceptable your communications are to me, and how willing I am to do something for them. Present me with great affection to Madame de Brehan. I am in hourly expectation of receiving my leave of absence, and shall leave Paris the instant I receive it, and flatter myself soon to assure you both in person of those sentiments of esteem &c respect with which I have the honor to be Dear Sir your most obedt., humble servt.,

Th: Jefferson

